FILED
                                                      I N      T H E      C O U R T O F A P P E A L S                                           February 25, 1999
                                                                        A T K N O X V I L L E
                                                                                                                                                Cecil Crowson, Jr.
                                                                                                                                                Appellate C ourt
                                                                                                                                                    Clerk




L L O Y D     D .       S C A R L E T T       a n d                                     )         C U M B E R L A N D C O U N T Y
L L O Y D     L .       S C A R L E T T                                                 )         0 3 A 0 1 - 9 8 0 6 - C H - 0 0 2 0 1
                                                                                        )
            P l a i n t i f f s - A p p e l l a n t s                                   )
                                                                                        )
                                                                                        )         H O N . V E R N O N           N E A L ,
            v .                                                                         )         C H A N C E L L O R
                                                                                        )
                                                                                        )
F R A N K L I N         H E N R Y a n d J I M                 O A K E S                 )
a n d w i f e           D O R O T H Y O A K E S                                         )
                                                                                        )
            D e f e n d a n t s - A p p e l l e e s                                     )         A F F I R M E D       A N D     R E M A N D E D




J O H N     D .     A G E E     O F     K I N G S T O N           F O R       A P P E L L A N T S

S T E V E N       C .     D O U G L A S       O F      C R O S S V I L L E              F O R         A P P E L L E E     F R A N K L I N        H E N R Y

L A R R Y     M .       W A R N E R     O F       C R O S S V I L L E             F O R         A P P E L L E E S       J I M     O A K E S      a n d   D O R O T H Y
O A K E S




                                                                  O     P     I     N       I     O     N




                                                                                                                                G o d d a r d ,      P . J .




                          T h i s     i s     a     s u i t       b y       L l o y d           D .     S c a r l e t t       a n d     h i s   f a t h e r

L l o y d     L .       S c a r l e t t ,         w h o s e       w i f e         S h i r l e y             S c a r l e t t     w a s     m a d e    a   p a r t y

p l a i n t i f f         a t   t h e       b e g i n n i n g           o f       t h e         t r i a l ,       a g a i n s t       F r a n k l i n    H e n r y

a n d     J i m     O a k e s       a n d     h i s         w i f e     D o r o t h y             O a k e s .         T h e     P l a i n t i f f s      s e e k     a
                                                                                                                                                                                            1
d e c l a r a t i o n           t h a t       t h e y         a r e       e n t i t l e d        t o       u s e       a      5 0 - f o o t             r i g h t - o f - w a y
                                                      2
a d j o i n i n g           L l o y d     D . ’ s             p r o p e r t y        a n d      e n d i n g           a t         t h e      p r o p e r t y          l i n e         o f

L l o y d         L .     ( S e e     a p p e n d i x             A . )



                            T h e     P l a i n t i f f s             a l s o       s e e k      a     d e t e r m i n a t i o n                    a s     t o     t h e       t r u e

b o u n d a r y           l i n e s     b e t w e e n             t h e i r       p r o p e r t i e s              a n d      t h o s e           o f     t h e

D e f e n d a n t s .



                            T h e     b o u n d a r y             l i n e     q u e s t i o n s            h a v e          b e e n         r e s o l v e d ,         e i t h e r

b y     s t i p u l a t i o n           o r     b y       t h e       C h a n c e l l o r ’ s              d e t e r m i n a t i o n                    b e l o w ,      a n d

a r e       n o t       t h e   s u b j e c t         o f         t h i s     a p p e a l .



                            T h e     C h a n c e l l o r             f o u n d       t h e      f o l l o w i n g                p r o v i s i o n           c o n t a i n e d

i n     a     d e e d       c o n v e y i n g         p r o p e r t y             f r o m      t h e       O a k e s e s             t o      L l o y d       L .     a n d       h i s

w i f e       w a s       i n t e n d e d       t o       a p p l y         t o     t h e      5 0 - f o o t           r i g h t - o f - w a y                i n

d i s p u t e ,           r a t h e r     t h a n         a n o t h e r           r i g h t - o f - w a y              t o        t h e       n o r t h w e s t

t h e r e o f ,           a s   i n s i s t e d           b y       L l o y d       L . :



              T   h e g     r a n t e e   s h e       r   e   i   n j o i     n i n          t h e     e   x   e   c u t i o n            o f     t h i s
              i   n s t r   u m e n t     t o w       a   i   v   e , q u     i t - c l      a i m     a   n   d     r e l i n q          u i s   h a n y
              r   i g h t   , t i t l     e , c       l   a   i   m o r       i n t e r      e s t     w   h   i   c h t h e y              m a   y h a v e t o
              a     r o a   d r i g h     t - o f     -   w   a   y w h i     c h w a        s f o     r   m   e   r l y c r e            a t e   d a l o n g
              t   h e S     o u t h e r   n b o       u   n   d   a r y o     f t h e          p r o   p   e   r   t y h e r e            i n     d e s c r i b e d .



                            O u r     r e v i e w         o f       t h e     r e c o r d        p e r s u a d e s                u s       t h a t       t h e     e v i d e n c e

d o e s       n o t       p r e p o n d e r a t e             a g a i n s t         t h e      f i n d i n g s              o f      t h e        C h a n c e l l o r           a s


              1
                   M r . H e n r y a n d M r . O a k e s p u r p o r t e d t o d i v i d e t h e 5 0 - f o o t r i g h t - o f -
w a y d o w n t h e m i d d l e b y e x e c u t i n g q u i t c l a i m d e e d s w h e r e b y t h e y a c q u i r e d 2 5
f e e t o f t h e r i g h t - o f - w a y t h a t a d j o i n e d t h e i r p r o p e r t y .
              2
            Our use of the first names of the parties should not be construed
as any disrespect, but rather is for ease of reference.

                                                                                        2
t o     L l o y d       L . ’ s       r e l i n q u i s h m e n t               o f     h i s       i n t e r e s t         i n     t h e       r i g h t - o f - w a y .

I n d e e d ,         t h e     p r o o f         i s     o v e r w h e l m i n g             t h a t       t h e r e       w a s       o n l y     o n e       r i g h t -

o f - w a y .



                            T h e     C h a n c e l l o r             f u r t h e r         f o u n d       t h a t       L l o y d       D .     w a s       n o t

e n t i t l e d         t o     t h e       u s e       o f     t h e     r i g h t - o f - w a y             a d j a c e n t           t o     h i s

p r o p e r t y - - a           p o r t i o n           o f     l o t     t w o       a n d       l o t     t h r e e       o f     a     s u b d i v i s i o n ,

p l a t     f o r       w h i c h       w a s       n e v e r         r e c o r d e d         i n     t h e     R e g i s t e r           o f     D e e d s         o f f i c e

n o r     m a d e       a     p a r t       o f     t h e       r e c o r d       i n       t h i s       a p p e a l .           A l t h o u g h ,           a s

a l r e a d y         n o t e d ,       L l o y d         D . ’ s       p r o p e r t y           a d j o i n s       t h e       r i g h t - o f - w a y ,             t h e

d e e d     c o n v e y i n g           t h e       p r o p e r t y         t o       h i m       d o e s     n o t       g r a n t       h i m     a     r i g h t - o f -

w a y ,     n o r       d o e s       t h e       d e s c r i p t i o n           a s       t o     h i s     p r o p e r t y           m e n t i o n         t h e

r i g h t - o f - w a y             f r o m       w h i c h       a     r i g h t       o f       u s e     m i g h t       u n d e r         s o m e

c i r c u m s t a n c e s             b e     i n f e r r e d .



                            T h e     C h a n c e l l o r             r e c o g n i z e d           t h a t     h i s       f i n d i n g         t h a t       L l o y d

D .     w a s     n o t       e n t i t l e d           t o     u s e     o f     t h e       r i g h t - o f - w a y             r e s u l t e d         i n       L l o y d

D . ’ s     p r o p e r t y           b e i n g         l a n d l o c k e d ,           e x c e p t         f o r     t h e       f a c t       t h a t       h e

r e c e i v e d         t h e       p r o p e r t y           f r o m     h i s       f a t h e r ,         L l o y d       L . ,       w h o     h a d       a n

o p t i o n       t o       p u r c h a s e         i t       f r o m     M r .       H e n r y .           T h e     d e e d       f r o m       M r .       H e n r y

w a s     m a d e ,         a l t h o u g h         i n a d v e r t e n t l y               a c c o r d i n g         t o       M r .     H e n r y ,         d i r e c t l y

t o     L l o y d       D .         T h e     C h a n c e l l o r           r e a s o n e d           t h a t       i n     e f f e c t ,         a l t h o u g h         n o

s u c h     i n s t r u m e n t s             w e r e         p r e p a r e d         n o r       s i g n e d ,       t h e       o p t i o n       w a s

a s s i g n e d         f r o m       L l o y d         L .     t o     L l o y d       D . ,       a n d     t h a t       b y     v i r t u e         o f     t h i s ,

L l o y d       D .     w o u l d       h a v e         a n     e a s e m e n t         b y       n e c e s s i t y         a c r o s s         h i s     f a t h e r ’ s

a d j o i n i n g           p r o p e r t y         w h i c h         d o e s     h a v e         a c c e s s       t o     a     p u b l i c       r o a d .




                                                                                        3
                            W h i l e            w e       a g r e e      w i t h         t h e          C h a n c e l l o r              t h a t              L l o y d            D .     h a s        n o

i n t e r e s t         i n       t h e          r i g h t - o f - w a y ,                i t         i s     a r g u a b l e             t h a t              a n          e a s e m e n t           o f

n e c e s s i t y           d i d       n o t           a r i s e      b e c a u s e              t h e       p r o p e r t y             w a s            n e v e r             v e s t e d          i n

L l o y d       L .         I f       i t        i s       i n d e e d        t r u e       t h a t           t h e       p r o p e r t y                  m u s t            h a v e       v e s t e d

i n     L l o y d       L .       a n d          h e       m u s t     h a v e        c o n v e y e d               t h e        p r o p e r t y                     t o      L l o y d         D .

b e f o r e       s u c h         a n         e a s e m e n t          a r i s e s ,              L l o y d         D .       i s      n o t         w i t h o u t                  r e c o u r s e

b e c a u s e         i t     i s       a l s o            a r g u a b l e        t h a t             h e     w o u l d          h a v e           a n         e a s e m e n t              b y

n e c e s s i t y           o v e r           t h e        2 5 - f o o t        s t r i p             w h i c h       M r .         H e n r y              a c q u i r e d .



                            M i l i t a t i n g                 a g a i n s t         a     f i n d i n g             o f        a n      e a s e m e n t                     b y

n e c e s s i t y           a r i s i n g               b y     v i r t u e       o f       t h e           d e e d       f r o m         M r .            H e n r y ,              w e     n o t e

t h a t     M r .       H e n r y             w a s        c o n v i n c e d          t h e           p r o p e r t y            h e      w a s            c o n v e y i n g                w a s        t o

L l o y d       L .     r a t h e r              t h a n        t o    L l o y d          D .            P e r h a p s           t h e       r e a s o n                    f o r     M r .

H e n r y ’ s         i n s i s t e n c e                  t h a t     t h e      p r o p e r t y                w a s        t o      b e         c o n v e y e d                  t o     L l o y d

L .     w a s     b e c a u s e               h e       r e c o g n i z e d           a n         e a s e m e n t             o f      n e c e s s i t y                      m i g h t         a r i s e

s h o u l d       h e       c o n v e y               t h e     p r o p e r t y           t o         L l o y d       D .           I n      a n y             e v e n t ,            h e       f e l t

s o     s t r o n g l y           r e g a r d i n g               t h e       m a t t e r             t h a t       h e       h a d       p r e p a r e d                     a n d

r e c o r d e d         a     d e e d            o f       c o r r e c t i o n            t o         s h o w       t h a t         L l o y d              L .         r a t h e r          t h a n
                                                                          3
L l o y d       D .     w a s         t h e           g r a n t e e .



                            H o w e v e r               t h e     r e s o l u t i o n                 o f     a n     e a s e m e n t                b y             n e c e s s i t y              m a y

b e ,     t h i s       p o i n t             w a s        n e v e r      r a i s e d             n o r       b r i e f e d            i n         t h i s             C o u r t ,          a n d        w e

d e c l i n e         o n     t h e           r e c o r d         b e f o r e         u s         t o       m a k e       a      j u d g m e n t                     r e g a r d i n g

w h i c h ,       i f       e i t h e r ,               e a s e m e n t         b y       n e c e s s i t y               a r o s e .




            3
                            T h i s         d e e d      o f    c o r r e c t i o n       w a s         p r o p e r l y       f o u n d      t o         b e     a         n u l l i t y      b y     t h e
C h a n c e l l o r .



                                                                                                  4
                        B e f o r e         c o n c l u d i n g ,         w e     n o t e       t h a t    S e c t i o n      2   o f     t h e

C h a n c e l l o r ’ s           f i n a l     o r d e r       p r o v i d e d         t h e     f o l l o w i n g :



                      2 .     T h a t i n a c c                     o r d a n   c e w i t h E         x   h i b i t 1 9 ( S t u m p
            S u r v e y ) , t h e S o u t h w e s                   t e r n     l i n e o f t         h   e S c a r l e t t / O a k e s
            p r o p e r t y i s s o u t h 4 0                       d e g r e   e s , 0 4 m i         n   u t e s , 2 3 s e c o n d s
            E a s t a d i s t a n c e o f 1 6                       0 f e e     t t o a n a           i   l .



                        O u r       r e v i e w       o f     E x h i b i t       1 9     ( A p p e n d i x       B )   d i s c l o s e s         t h e

d i s t a n c e       o f     t h i s       l i n e     t o     b e     1 6 5     f e e t ,       r a t h e r     t h a n     1 6 0     f e e t     a s

s t a t e d     i n     t h e       f i n a l     o r d e r .



                        F o r       t h e     f o r e g o i n g         r e a s o n s       t h e     j u d g m e n t       o f   t h e

C h a n c e l l o r         i s     a f f i r m e d         a n d     t h e     c a u s e       r e m a n d e d     f o r     c o l l e c t i o n         o f

c o s t s     b e l o w .           C o s t     o f     a p p e a l       a r e       a d j u d g e d      a g a i n s t      t h e     P l a i n t i f f s

a n d   t h e i r       s u r e t y .



                                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                              H o u s t o n M . G o d d a r d , P . J .

C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                                  5